Order entered December 23, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-01521-CV

                       IN RE REGINALD ARLEIGH NOBLE, Relator

                 Original Proceeding from the Criminal District Court No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. F00-50025-K

                                          ORDER
                          Before Justices Schenck, Reichek, and Evans

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for quo

warranto for want of jurisdiction.


                                                     /s/   DAVID EVANS
                                                           JUSTICE